Appeal from a judgment of the Supreme Court (Canfield, J.), entered June 26, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the April 2002 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the *717Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in April 2004, the instant matter is now moot and must be dismissed (see Matter of Karo v Travis, 4 AD3d 589 [2004]).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.